Citation Nr: 1823401	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  12-33 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder prior to February 1, 2011.

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder from February 1, 2011 until October 14, 2016.

3.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder, effective October 14, 2016.

4.  Entitlement to an earlier effective date for a 70 percent evaluation for PTSD.

5.  Entitlement to an initial rating in excess of 50 percent for posttraumatic headache associated with traumatic brain injury.
 
6.  Entitlement to an initial rating in excess of 10 percent for residuals of a left thumb injury with scars.

7.  Entitlement to an initial rating in excess of 10 percent for a left wrist tendon injury with weakness.

8.  Entitlement to service connection for a left elbow disability, as secondary to service connected disease or injury.

9.  Entitlement to a temporary total evaluation because of treatment for a service-connected condition requiring convalescence.

10.  Entitlement to an initial rating in excess of 10 percent for traumatic brain injury.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and D. S.


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 2005 to June 2010.  

This matter is before the Board of Veterans Appeals (Board) on appeal from April 2011 and February 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.   

The Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference in January 2018.  A copy of the hearing transcript has been associated with the claims file.  

The issue of entitlement to a rating in excess of 10 percent for residuals of a left thumb injury with scars and a left wrist tendon injury with weakness are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At the January 2018 hearing, the Veteran through his representative informed the Board that he wished to withdraw his appeal related to entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder from June 21, 2010.

2.  At the January 2018 hearing, the Veteran through his representative informed the Board that he wished to withdraw his appeal related to entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder from February 1, 2011.

3.  At the January 2018 hearing, the Veteran through his representative informed the Board that he wished to withdraw his appeal related to entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder from October 14, 2016.

4.  At the January 2018 hearing, the Veteran through his representative informed the Board that he wished to withdraw his appeal related to entitlement to an initial rating in excess of 50 percent for posttraumatic headache associated with traumatic brain injury.

5.  Effective July 1, 2016, PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood; with symptoms including depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  

6.  A left elbow disability was not manifest in service or within one year of separation.  

7.  A left elbow disability is not caused or aggravated by a service-connected disease or injury.

8.  The October 28, 2015 surgery was related to left cubital tunnel syndrome.  The Veteran is not service connected for left cubital tunnel syndrome or a left elbow disability.  

9.  Traumatic brain injury is manifested by subjective complaints in short and long-term memory, and difficulty with recall and attention.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder from June 21, 2010 have been met.  38 U.S.C. §§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder from February 1, 2011 have been met.  38 U.S.C. §§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder from October 14, 2016 have been met.  38 U.S.C. §§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an initial rating in excess of 50 percent for posttraumatic headache associated with traumatic brain injury have been met.  38 U.S.C. §§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

5.  Effective July 1, 2016, the criteria for a rating of 70 percent for PTSD have been met.  38 U.S.C. § 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.400, 4.1, 4.126, 4.130, 4.2, 4.3, 4.7; Diagnostic Code (DC) 9411 (2017).

6.   A left elbow disability was not incurred in or aggravated by service, and organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

7.  A left elbow disability is not proximately due to, the result of, or aggravated by service connected disease or injury.  38 C.F.R. § 3.310 (2017).

8.  The criteria for the assignment of a temporary total rating based on the need for a period of convalescence following October 28, 2015 left elbow surgery have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.30 (2017).

9.  The criteria for a rating in excess of 10 percent for traumatic brain injury have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 3.321, 4.1, 4.14, 4.124a, 4.3, 4.7, Diagnostic Code (DC) 8045 (2017).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Appeals

Only an appellant, or an appellant's authorized representative, may withdraw an appeal.  An appeal may be withdrawn as to any or all issues involved in the appeal.  38 C.F.R. § 20.204 (a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (b)(1).  The Board of Veterans' Appeals may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (d)(5).  In January 2018, the Veteran and his representative clarified the issues at a pre hearing conference.  In the instant case, the Veteran and his representative indicated that the issues of entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder from June 21, 2010, an initial rating in excess of 30 percent for posttraumatic stress disorder from February 1, 2011, an initial rating in excess of 70 percent for posttraumatic stress disorder from October 14, 2016, and entitlement to an initial rating in excess of 50 percent for posttraumatic headache associated with traumatic brain injury have been withdrawn.  Accordingly, the Board does not have jurisdiction to review these particular issues on appeal, and they are dismissed.  

The Board notes that the Veteran initially requested to withdraw all of the issues related to PSTD.  The undersigned VLJ indicated on the record that he would accept the withdrawal of the issues unless he thought that a higher evaluation should have been granted in between his period of hospitalization and the day the 70 percent rating was assigned.  After a review of the record, this issue remains on appeal and is addressed below.

Consequently, the issues of the effective date for the 70 percent evaluation for PTSD, entitlement to service connection for a left elbow disability as secondary to service connected disease or injury, entitlement to a temporary total evaluation because of treatment for a service-connected condition requiring convalescence, and entitlement to an initial rating in excess of 10 percent for traumatic brain injury remain on appeal.  

II.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


III.  PTSD

A.  Rating of PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.   38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disability has changed and a staged evaluation is warranted.

PTSD is currently rated at 50 percent from June 21, 2010, 30 percent from February 1, 2011, 100 percent from April 14, 2016, 30 percent from July 1, 2016, and 70 percent from October 14, 2016 pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

DC 9411 and other DC's addressing psychiatric disabilities are addressed under the General Rating Formula for Mental Disorders.  Ratings are assigned according to the manifestation of particular symptoms.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).   

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals  which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate  behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) the Federal Circuit stated that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  It was further noted that § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.

The such symptoms as language means for example, and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

B.  History 

By way of background, the Veteran entered inpatient treatment for PTSD on April 14, 2016.  He was discharged on June 2, 2016.  He was therefore entitled to a temporary 100 percent evaluation from April 14, 2016 to July 1, 2016.  July 1 is the date following the last day of the month of hospital discharge.  This was a temporary grant in the July 28, 2016, rating decision.  The previous evaluation of 30 percent was then assigned from July 1, 2016, which is the date following the last day of the month of hospital discharge.  The 30 percent rating contemplated chronic sleep impairment and panics attacks, and was assigned from six months following discharge.

A June 1, 2016 VA discharge summary shows that insomnia was the Veteran's primary concern.  He had a component of anxiety that made it difficult to sleep.  The VA treatment record shows that per the Veteran's history of PTSD and symptoms, he minimized symptoms, but reported likely issues of nightmares dating back to when he was still on active duty.  The Veteran reported that these symptoms have not gotten better.  During inpatient treatment, the Veteran worked on his agitation/irritability and showed considerable improvement.  He was able to have decreased agitation when dealing with people he did not want to.  The treatment record also notes that he benefited from the structured setting of inpatient treatment.  The VA treatment record also shows, "Currently he continues to report symptoms that make him unable to have full employment at this time."  

An August 5, 2016 VA treatment record shows that the Veteran's sleep had been fair.  He denied suicidal or homicidal ideation.  He rated his mood a two out of five.

An August 12, 2016 VA treatment record shows that the Veteran felt quite down.  He was isolative, less attentive of his personal hygiene, and more anhedonic.  

On October 14, 2016, the Veteran was afforded a VA psychiatric examination.  He reported difficulty sleeping and problems with employment.  The Veteran reported intermittent nightmares, daily panic attacks, avoidant behavior, paranoia in public, problems sleeping, emotional detachment, daily irritability, and an exaggerated startle response.  He had problems concentrating.  He was depressed.  He had some manic like symptoms, but did not have any overt psychotic symptoms, such as auditory/visual hallucinations.  He did not have obsessive or ritualistic behavior.  He did not have suicidal or homicidal ideation.

The VA examiner concluded that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  This was manifested by depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  

At the January 2018 hearing, the Veteran and his representative clarified the issues on appeal at the January 2018 prehearing conference before the undersigned VLJ.  The Veteran indicated he was satisfied with the current 70 percent rating.  He withdrew all of his claims related to the PTSD issues.  The VLJ accepted the withdrawal of all issues, unless he thought that a higher evaluation should have been granted for the brief period in between his period of hospitalization and the date they assigned the 70 percent rating. See January 2018 Hearing, p. 13.  This issue remained on appeal. 


C.  Analysis

The Veteran is competent to report his feelings, including depressed mood, anxiety, suspiciousness, panic attacks more than once a week, and chronic sleep impairment.  He is competent to report that he has been diagnosed with PTSD.  The Board finds these reports credible.

The Veteran competently and credibly endorsed symptoms of difficulties related to sleeping, irritability, isolation, and employment.  The Board assigns significant probative weight to the Veteran's lay reports of his symptoms, including those exhibited at the time of the VA discharge summary and October 14, 2016 VA examination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

PTSD is currently rated at 30 percent under Diagnostic Code (DC) 9411, 38 C.F.R. §§ 4.130.  The current rating contemplates mild PTSD with chronic sleep impairment, panic attacks, nightmares, hypervigilance, irritability, isolation, and no suicidal or homicidal ideation.  The weight of competent lay and medical evidence demonstrates that a higher evaluation of 70 percent effective July 1, 2016 is warranted. 

Here, it is unlikely that the disability became worse only on the date of the October 14, 2016 VA examination.  There is also competent and credible lay evidence to support a 70 percent evaluation effective July 1, 2016, which is bolstered by the consistent reports in the VA treatment records, including the record of hospitalization immediately prior to the period in question.  The Board finds that these records, taken together, describe a constant picture of symptomatology associated with PTSD.   The August 12, 2016 VA treatment record shows that the Veteran felt quite down.  He was isolative, less attentive of his personal hygiene, and more anhedonic.  This is consistent with the later impressions of the October 14, 2016 VA examiner.  Once again, it is unlikely the more severe symptoms manifested only beginning the day of the VA examination.  Upon examination, his symptoms still included difficulty sleeping and problems with employment.  The Veteran reported intermittent nightmares, daily panic attacks, avoidant behavior, paranoia in public, problems sleeping, emotional detachment, daily irritability, and an exaggerated startle response.  The October 14, 2016 VA examiner concluded that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Board notes that the VA treatment records show that the Veteran's condition briefly improved in some aspects during inpatient treatment, but became worse upon discharge from the structured inpatient environment.  The Board finds that the credible and probative evidence shows that effective July 1, 2016, PTSD most closely approximated a 70 percent rating.

The Veteran has indicated that he does not warrant an evaluation in excess of the 70 percent.  His statements regarding withdrawal remain in effect.

IV.  Left Elbow

A.  Service Connection

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R.  § 3.303 (b).  

Except as provided in § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310 (b).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  The Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).


B.  History

The Veteran's September 2005 entrance examination was clinically normal for the upper extremities and neurologic system.  In the related report of medical history, the Veteran denied painful shoulder, elbow, or wrist.

A July 14, 2008 STR shows that the Veteran presented for left thumb pain since his injury in a 4-wheel accident in California in September 2007.  He had full range of motion of the shoulder and elbow.  Globally, the radial ulnar median nerves were intact.

A November 2008 STR notes that the elbows showed no abnormalities.

A December 2008 STR shows, "Bilateral elbow ext/flex 5/5."

A March 2009 STR shows, "No forearm pain, swelling or stiffness, no elbow pain, swelling or stiffness, and no arm pain."

A physical examination from June 2009 revealed, "He has good range of motion with his elbows, shoulders and hips."  

The January 2010 Report of Medical History from separation shows that the Veteran denied painful shoulder, elbow, or wrist, arthritis, rheumatism, or bursitis, numbness or tingling, impaired use of arms, legs, hands, or feet, swollen or painful joints, and broken bones.

The September 10, 2010 VA general medical examination showed nerves intact, deep tendon reflexes intact, sensation intact (to light touch, vibration, temperature) other than along left superficial radial nerve decreased to light touch along his left thumb scar.

A VA treatment record from August 2011 shows, "There is electrodiagnostic evidence of an ulnar neuropathy across the elbow.  However, nerve conduction studies and EMG somewhat differ in both type and severity.  Left ulnar motor studies show evidence of a conduction block across the elbow without evidence of axonal loss, indicating mild severity."

An October 28, 2015 VA Operation Report revealed impressions of left cubital tunnel syndrome.  The Veteran had left hand numbness with tingling in the small and ring fingers.  The Veteran reported that this had been present since 2011.  An EMG confirmed cubital tunnel syndrome on the left side.  Neurologic findings were consistent with compressive ulnar neuropathy of the cubital tunnel.

The Veteran was afforded a December 14, 2015 VA examination of the left elbow.  The Veteran reported a medical history of onset in 2007.  The Veteran reported that he "rolled a 4 wheeler" injuring himself fairly severely.  He had injury to the left upper extremity.  No evaluation was done originally of this extremity and he was just placed in a sling.  In 2008 he was re-evaluated due to reporting neuropathic type symptoms.  He reported that he underwent later nerve conduction studies and abnormalities were found.  The symptoms included numbness and weakness in the left ulnar nerve distribution intermittently.  He reported that this would occur sporadically and occurs 1 to 2 times per week, typically lasting less than an hour. He underwent a cubital tunnel release/debridement in 2015.  He was still recovering and was about two months post-operative at the time of the VA examination.  He felt that there was some minor improvement.  There was no clear significant improvement, however, as there were still episodes of the same neuropathic symptoms.  The VA examiner found that cubital tunnel syndrome continued after cubital tunnel release surgery.  

Upon clinical examination, the Veteran was found to have left hand fourth / fifth digit numbness and weakness.  The ulnar nerve coursed through the elbow and the neuropathic symptoms experienced in the hand area were caused by pathology in the elbow.  There was mild tenderness and diminished sensation in distribution of left ulnar nerve in hand.  A nerve conduction study showed left ulnar neuropathy due to cubital tunnel syndrome.  An associated December 23, 2015 imaging of the left wrist revealed impressions of mild degenerative arthritis at the radial aspect of the wrist.

A related December 2015 VA medical opinion was also obtained.  It shows that the earliest documentation of ulnar neuropathy that the VA examiner could identify in the electronic claims file was in 2013.  The VA examiner noted that the Veteran's report was that symptoms started after the ATV accident in 2007, but that it was not evaluated at that time.  However, the VA examiner noted that the Veteran was evaluated multiple times in early 2008 by a hand specialist and no mention of ulnar neuropathy was reported.  The VA examiner indicated that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner opined that based on the documentation, the elbow condition is less likely than not incurred in military service.  Regarding secondary service connection, the VA examiner indicated that the claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition.  The VA examiner opined that it is less likely than not that the left elbow condition is due to the service connected left wrist injury or surgery, as there is clear documentation of follow-up notes from the hand specialist.  

A December 18, 2015 VA treatment record shows, "Patient reports hitting his elbow on his bed mattress when playing with his dog and causing shocking sensation 1-2x/day in his L elbow to his hand."

At the January 2018 hearing, the Veteran testified regarding his left elbow disability.  The Veteran reported that his elbow injury is secondary to his wrist disability.  This happened when he rolled a four wheeler and broke his wrist.  A civilian doctor told him that there was nothing to do about it.  He went two months before he got to Carson and had a hand specialist tell him that the wrist had been broken and healed wrong.  They started the process of re-breaking the wrist and trying to fix it.  After three surgeries, the Army could not do anything else.  The Veteran further testified that it was not for about a year that he started having issues with his hand.  Later, the EMG showed that the issue was actually the nerve across the elbow.  That's when the Veteran was advised to try elbow surgery.  Upon questioning from the VLJ, the Veteran reported that the first time he was evaluated for the elbow was more than one year from separation.  He initially went to the doctor because of dropping things, and because of his hand disability.  The Veteran testified that later testing showed that there was "slowing" of the nerve.  

The Veteran contends that his left elbow disability is related to service and his service-connected left wrist injury.

C.  Analysis

The Veteran is competent to relate what he has been told by a professional.  He is also competent to report that he injured his left wrist in service due to an ATV accident, and that he subsequently developed left elbow pain.  The Veteran is also competent to report what he has been told by a physician.  The Veteran testified that he had surgery on the main nerve in the elbow.  The Veteran is competent to report that he has been told by his physician that he has cubital tunnel syndrome and ulnar neuropathy.  The Board finds these reports credible.


i.  Direct and Presumptive

The STRs collectively show no left elbow disability due to disease or injury throughout service, including following the ATV accident.  In the January 2010 separation report of medical history, the Veteran denied painful shoulder, elbow, or wrist, arthritis, rheumatism, or bursitis, numbness or tingling, impaired use of arms, legs, hands, or feet, swollen or painful joints, and broken bones.  VA treatment records show that ulnar neuropathy across the left elbow was not identified until August 2011, more than one year after discharge.  The August 2011 VA treatment record showed evidence of a conduction block across the elbow without evidence of axonal loss.  This was more than a year after separation.  The Board finds this to be highly probative.  Here, the related December 2015 VA medical opinion also establishes that his elbow disability is less likely than not related to service.  The Board finds this opinion is entitled to significant probative weight, as the VA examiner's opinion was based on a thorough medical examination and review of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran is competent to provide evidence of that which he experiences, including his symptomatology and medical history.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, his lay reports regarding the onset and etiology of his pain are outweighed by the more credible and probative medical evidence of record.  The most probative evidence shows that although the Veteran had an ATV accident in service, he had no elbow disability upon separation.  The weight of the evidence shows that the elbow disability was not manifest in service or within one year of separation.  In addition, organic disease of the nervous system was not "noted," manifest, or diagnosed during service or within one year of separation.  

His report of in-service elbow manifestations and continuation are inconsistent with the service records, his denial of pathology at separation and are not credible.


ii.  Secondary 

The Board has considered the Veteran's lay statements, as well as the results of the December 2015 VA examination with medical opinion.  The December 2015 VA medical opinion establishes that it is less likely than not that the left elbow condition is due to the service connected left wrist injury or surgery.  The VA examiner provided full reasons and bases, explaining that there is clear documentation in the follow up notes.  The Board finds this to be highly probative.   While the Veteran reports that his elbow disability is due to his wrist injury, the Board finds that this opinion is outweighed by the more probative medical evidence of record.  Although the Veteran testified that he first noticed symptoms of his elbow disability before receiving treatment in 2011, this is inconsistent with the contemporaneous STRs and VA treatment records.  They show no complaints of or impressions of an elbow disability during service or for more than a year after discharge, rather, there were normal findings.  Specifically regarding whether the elbow disability was caused by his wrist injury, the Veteran's own opinion warrants less probative weight regarding the proximate cause of the elbow disability when compared to the more probative medical evidence of record.  The weight of the contemporaneous VA treatment records and opinion of the December 2015 VA examiner collectively show that the Veteran's left elbow disability is not proximately due to, the result of, or aggravated by his left wrist injury.  Consequently, service connection on a secondary basis is not warranted.


iii.  Comments

Here, the most probative evidence, in the STRs and VA treatment records, establishes the remote onset of an elbow disability, and the Veteran's own opinion regarding onset is outweighed by the weight of the medical evidence against his claim.  An elbow disability was not manifest in service or within one year of separation.  Furthermore, he did not have characteristic manifestations sufficient to identify organic disease of the nervous system during that time.  The STRs and VA treatment records collectively establish that despite his later complaints, the elbow disability is not proximately due to, or the result of, or aggravated by a service connected disease or injury.  Although there is positive and negative evidence, we find that the preponderance of the evidence is against the claim, and there is no doubt to resolve.  

Last, although the Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War, there is no disability due to undiagnosed illness or medically unexplained chronic multi symptom illnesses.  See 38 C.F.R. § 3.317.  Consequently, service connection for a left elbow disability is not warranted.


V.  Temporary Total Rating

A.  Law and Regulations

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under paragraph (a) (1), (2) or (3) of this section effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  The termination of these total ratings will not be subject to § 3.105(e) of this chapter.  Such total rating will be followed by appropriate schedular evaluations.  When the evidence is inadequate to assign a schedular evaluation, a physical examination will be scheduled and considered prior to the termination of a total rating under this section.

(a) Total ratings will be assigned under this section if treatment of a service-connected disability resulted in:

(1) Surgery necessitating at least one month of convalescence (Effective as to outpatient surgery March 1, 1989.)

(2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited). (Effective as to outpatient surgery March 1, 1989.)

(3) Immobilization by cast, without surgery, of one major joint or more. (Effective as to outpatient treatment March 10, 1976.).  38 C.F.R. § 4.30.


B.  Analysis

The Veteran contends that a temporary total disability rating for convalescence is warranted under 38 C.F.R. § 4.30 based upon surgery performed on October 28, 2015.  The Board finds that the weight of evidence does not support the criteria for a total convalescent rating under 38 C.F.R. § 4.30.

The Veteran's claim for a temporary total rating dated November 4, 2015 shows that his claim was based upon surgery performed the Denver VA Medical Center (VAMC) on October 28, 2015.  He requested a temporary 100 percent rating for the period from October 28, 2015 to December 1, 2016.  

An October 28, 2015 VA Operation Report shows impressions of left cubital tunnel syndrome.  The Veteran had left hand numbness with tingling in the small and ring fingers.  He had an EMG confirming cubital tunnel syndrome on the left side.  The treatment record shows that the objective procedure performed was "left cubital tunnel in situ release," with a postoperative impression of "left cubital tunnel syndrome."  The Board assigns this significant probative weight.

The central issue is whether the medical need for the Veteran's left elbow surgery was related to service connected disability.  The December 2015 VA medical opinion shows that it was not.  The Veteran is not service connected for the elbow and there is no proof that the surgery was related to a service connencted disability.

The Veteran is not service connected for his left elbow disability, for which he underwent surgery on October 28, 2015.  The left elbow surgery therefore does not meet the requirement of treatment for a service-connected disability as set forth in the governing regulation.  While the Veteran is competent to what he has been told by his doctor, the most probative evidence is the contemporaneous medical records and opinion of the VA examiner establishing that this surgery was related to his left elbow.  Consequently, the Board finds that the weight of the evidence is against the award of a temporary total rating under 38 C.F.R. § 4.30.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56 (1990).


VI.  Traumatic Brain Injury

A.  Rating of Traumatic Brain Injury

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 
38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 
38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, a uniform evaluation is warranted.

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Dyspnea, tachycardia, nervousness, fatigability, etc., may result from many causes; some may be service connected, others, not.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Related to this, in Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether a Veteran is entitled to separate ratings for different problems or residuals of an injury, without violating the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with the symptomatology of the other conditions.

TBI is currently rated pursuant to 38 C.F.R. § 4.124a for neurological conditions and convulsive disorders.  Under Diagnostic Code 8045, there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day. Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction. Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. 

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation will be assigned if 3 is the highest level of evaluation for any facet.  

TBI is currently rated at 10 percent for a facet score of "1" based upon complaints of problems with short and long term memory.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone. These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.


B.  History

The Veteran was afforded a September 10, 2010 VA examination.  His symptoms were PTSD headaches, mild, improved; intermittent dizziness, mild, improved; and photophobia.  Regarding the facets, subjective was 0, motor was 0, communication was 0, and consciousness was 0.  

The Veteran was also afforded a March 4, 2011 VA psychiatric examination of both his PTSD and TBI.  The clinical overview of suggested estimations of cognitive function showed, "memory, attention, concentration, executive functioning score deemed to be 1.  A complaint of mild loss of memory, such as having difficulties following a conversation, recalling recent conversations, remembering the names of new acquaintances, finding words, often misplaced items.  Attention, concentration, or executive functioning without objective evidence on testing as related to mental health issues and to TBI issues."  Judgment was 0, social interaction was 0, orientation was 0, visual spatial orientation was 0, and neurobehavioral effects were 0.  The VA examiner found that, "As a result of scores obtained during testing, the Veteran's performance appears to be consistent with his education and IQ."  The VA examiner opined that the Veteran's subjective complaints of difficulty with recall and attention are likely related to his current mental health diagnoses and they are not related to cognitive disorder NOS secondary to TBI.  The VA examiner noted that it appeared that any residual impairment since the last TBI evaluation and reported diagnosis had resolved over time.  The VA examiner ultimately rated the facets as "0" with the exception of "memory, attention, concentration, executive functioning," which was scored "1."

The Veteran was afforded two related October 2017 VA examinations.  

The October 18, 2017 VA examiner indicated that it was possible to differentiate what portion of the occupational and social impairment is caused by TBI, as opposed to PTSD.  The VA examiner indicated that impairment attributed to subjective memory complaints is captured by TBI under the facets.  The VA examiner found that the Veteran had a complaint of mild memory loss, attention, concentration, or executive functions, without objective evidence on testing.  The VA examiner noted that the Veteran endorsed that his memory improved while engaged in cognitive rehabilitation, but had reverted back to its prior state.  The Veteran endorsed a history of ADHD/ADD as a child and described himself as hands on learner.  He reported difficulty completing tasks and couldn't remember to take medication, which was a reason he and his psychiatrist decided he could discontinue medications.  The VA examiner assigned a facet of "0" for judgment, social interaction, orientation, visual spatial orientation, and neurobehavioral effects.  The VA examiner assigned a facet score of "1" for memory, noting that the Veteran stated although his memory improved some while engaged in cognitive rehabilitation, it reverted back to its original state.  

At the October 26, 2017 VA examination, the board certified psychiatrist identified TBI and evaluated facets 5, 7, 9, and 10.  The psychiatrist noted that the mental health examiner had provided delineation of psychiatric disorders and behavioral related facets (1, 2, 3, 4, 6, and 8).  The psychiatrist found post concussive headaches and photosensitivity.  The tested facets were all rated as 0.

Lay buddy statements documenting various symptoms, including difficulty focusing and an inability to remember things, were submitted.

VA treatment records are substantially the same, and show ongoing reports of memory impairment, headaches, problems with vision, and dizziness.


C.  Analysis

As an initial matter, the Board finds that the Veteran has several emotional and behavioral symptoms, and pyramiding must be avoided.  The Veteran is currently in receipt of service connection for PTSD at 70 percent without considering memory based upon his emotional/behavioral symptoms.  The Veteran is also in receipt of a maximum evaluation for headaches, and withdrew his claim for an increased rating.  Here, to afford the Veteran the maximum benefit, the Board is able to consider the Veteran's memory as part of his traumatic brain injury while avoiding pyramiding.  38 C.F.R. § 4.14.

Under Diagnostic Code 8045, cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  The Veteran is currently in receipt of a 10 percent evaluation for TBI based on the highest level of severity of "1" for mild memory loss with problems with short and long-term memory.  A higher evaluation of a "2" for memory, attention, concentration, and executive function is not warranted unless there is objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  

The most probative evidence is the VA examinations, in particular the results of the October 18, 2017 VA examination.  The October 18, 2017 VA examiner noted the Veteran's subjective complaints of memory difficulties.  The VA examiner assigned a facets evaluation of "1" based upon the Veteran endorsing problems with short- and long-term memory.  The Veteran reported that his memory improved while engaged in cognitive rehabilitation, but had reverted back to its prior state.  This was consistent with the findings of the March 4, 2011 VA examiner, showing the Veteran had a facet score of 1 related to mild memory loss.  The Board finds this to be highly probative.  

The Board acknowledges the Veteran's descriptions of his symptoms of memory loss and cognitive disability.  The Veteran is competent to report his symptoms and has presented credible, subjective lay reports of his memory loss.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board has also considered the lay buddy statements discussing the Veteran's symptoms, including those showing apparent cognitive and memory difficulties.  Nevertheless, the most probative evidence is the October 18, 2017 VA examination, which was prepared by a neutral, trained medical professional.  The VA examination results show that TBI is most closely approximately by a facet score of "1" based upon subjective complaints of short and long term memory loss covered by the facet for memory, attention, concentration, and executive functioning.  The Board has avoided pyramiding while affording the Veteran the maximum benefit allowed for TBI under VA's Schedule for Rating Disabilities.  Consequently, a rating in excess of 10 percent for TBI is not warranted.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56 (1990).



ORDER

The issue of entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder from June 21, 2010 is dismissed.

The issue of entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder from February 1, 2011 is dismissed.

The issue of entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder from October 14, 2016 is dismissed.

The issue of entitlement to an initial rating in excess of 50 percent for posttraumatic headache associated with traumatic brain injury is dismissed.

Effective July 1, 2016, entitlement to a rating of 70 percent for PTSD is granted.
 
Entitlement to service connection for a left elbow disability, as secondary to service connected disease or injury, is denied.

Entitlement to a temporary total evaluation because of treatment for a service-connected condition requiring convalescence is denied.

Entitlement to an initial rating in excess of 10 percent for traumatic brain injury is denied.


REMAND

A remand is necessary for additional development.

The Veteran was afforded an October 2017 VA examination of the left hand and thumb.  Regarding the thumb, the Veteran reported that he injured his hand in a November 2007 ATV rollover crash.  The surgical history of the left side showed that the Veteran underwent wrist surgery in February 2008.  He had a second surgery and fused his thumb in July 2008.  It became septic.  He reported ongoing stiffness and control issues with his hand, with pain and fatigue.  The VA examiner noted that, "Veteran reports it is a constant problem (as opposed to a condition that is episodic - resolves / flares)."  The VA examiner also indicated that there was no evidence of pain with use of the hand.  The October 2017 VA examiner found no loss of activities of daily living.  

At the VA examination, the Veteran also reported functional impairment of the left wrist and thumb impacting lifting or heavy moving.  The VA examiner however found that the Veteran reported no flare ups.  The VA examiner wrote that flare ups were "Not applicable."  The VA examiner also later indicated in that the Veteran would be limited in any vocation involving repetitive use of the wrist such as using a screwdriver or a hammer.  The Veteran also reported his left wrist disability kept him from playing pool, and he used his hand as a bridge.  There was evidence of pain with weight bearing.  The VA examiner found that there was no additional loss of function or range of motion after three repetitions.  The VA examiner opined that the examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The VA examiner also opined that pain, weakness, fatigability or incoordination does not significantly limit functional ability with repeated use over a period of time.  

Also regarding the left wrist, the October 2017 VA examiner noted less movement than normal due to "ankylosis, adhesions, etc."  Later, the VA examiner indicated "no ankylosis" for the left and right side, with "No answer provided" under comment.  The VA examiner indicated that degenerative or traumatic arthritis was documented of the left wrist.  

The VA examiner also found no ankylosis on the right or left hand finger joints.  However, the VA examiner did find that ankylosis resulted in limited function of other digits or interference with the overall function of the hand.  The VA examiner remarked, "Veteran has left carpometacarpal surgical fusion which is not on the list above.  It limits the ability to make rotational activities of the thumb (i.e. drawing a circle with the thumb).  It is fused in neutral with not."  There were no comments to further explain the basis for these different findings.  

At the January 2018 hearing, the Veteran reported that he had undergone five surgeries related to his left thumb of his non-dominant hand.  The Veteran testified that he is in pain, and has good days and bad, but with the winter and cold, "it's ten times worse."   He testified that the hand tires out quicker during basic activities.  The Veteran testified that the left wrist is painful, and painkillers don't make it better except in high doses.  The scar tissue also hurts, especially in the winter time.  He sometimes has loss of feeling.  The Veteran showed that the issue is on his left hand between the middle finger, ring finger, and pinkie finger.  

The disability has impacted activities, including "every day activities."  Specifically, the Veteran testified that he had issues where the bottom part of his hand was going completely numb to the point where he could stab a knife in it and not know it.  He testified that it has gotten worse since 2011.  The Veteran testified that there is some danger with driving and normal activities due to this loss of feeling.  He had to drive his car differently.  There are times when he cannot feel his fingers and he is struggling to try to grab the wheel.  He also can't grip an object such as an exercise machine.  It hinders him driving to and at the grocery store, picking up a glass, and drinking milk.  He has trouble carrying groceries.  He had the inability to do activities that he was able to do before.  The Veteran testified that after the injury, he can no longer do push-ups.  D. S. also testified that the Veteran has trouble dropping items and gripping the steering wheel.  When raised by his representative, the Veteran indicated his willingness to attend an additional VA examination.

The October 2017 VA examination showed no impact on activities of daily living or after repetitive use, which is inconsistent with the Veteran's January 2018 testimony.  The VA examiner did not fully address the Veteran's reports, as well as the possibility that the Veteran's left hand and thumb could have a baseline of pain, but still experience weather or repeated use related flare ups, resulting in additional functional loss.  In other words, the October 2017 VA examiner's assertion that a "constant problem" does not have flare ups is inconsistent with the Veteran's January 2018 testimony indicating functional loss due to pain, weakness, and excess fatigability, including as a result of flare ups.  The VA examiner did not consider the Veteran's lay reports that it gets worse during repeated use during activities or in cold weather.  The Veteran reported that he sometimes completely loses feeling.  Second, the October 2017 VA examination also showed inconsistent results regarding ankylosis.  Third, there is ambiguity with regard to whether the opinions rendered factored in the Veteran's lay report of an increase in severity.  

In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court held that the examiner must "[E]licit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why [he or] she c[an] not do so." Sharp, 29 Vet. App. at 35.  

The January 2018 hearing testimony indicates there is supplemental evidence not fully considered by the VA examiner, in addition to a possible worsening of the Veteran's disability.  The results of the October 2017 VA examination may not fully contemplate the major symptoms of functional loss described by the Veteran at the January 2018 hearing.  In light of the Veteran's testimony, a supplemental VA left hand and finger examination should be obtained so that the severity and functional impact of the Veteran's disability can be fully evaluated.  Consequently, a remand is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  If the Veteran identifies other evidence, obtain updated copies of the Veteran's VA treatment records, and associate them with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected residuals of a left thumb injury with scars and left wrist tendon disability.  The claims file should be made available to the VA examiner.  A complete rationale should accompany any opinion provided.

The VA examiner should also note any functional impact the Veteran's left hand and thumb disabilities have on his daily life.  Attention is directed to the Veteran's January 2018 testimony.

The VA examiner should elicit a history of any flare ups and/or any increases in severity from the Veteran, and factor these reports into his/her findings.

The examiner should then express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and provide an assessment of the functional impairment on repeated use or during flare-ups.  

3.  After completing the above, and any other necessary development, the claim(s) remaining on appeal must be readjudicated in light of all pertinent evidence and legal authority.  If any benefits sought are not granted, issue the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


